Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Specification
The specification is objectionable for errors that pertain to formal matters. To obviate these objectionable matters, the following amendments have been made to the specification.
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan. Additionally, the description of a reproduction as a reference view is not particularly clear and could be misunderstood as an illustration for which protection is not sought.
For better form and clarity, the descriptions of the reproductions have been amended to read as follows: 
-- 1.1 is a top, front, and right side perspective view of a CENTER CONSOLE FOR AUTOMOBILE showing our new design;
1.2 is a front elevation view thereof;
1.3 is a rear elevation view thereof;
1.4 is a left side elevation view thereof;
1.5 is a top plan view thereof;
1.6 is a bottom plan view thereof;
1.7 is a top, front, and right side perspective view thereof as installed into an exemplary automobile; and
1.8 is a top, front, and right side perspective view thereof with an exemplary mobile device attached. --
The paragraph that follows the descriptions of the reproductions and precedes the claim includes redundant information and does not provide an explicit explanation of the broken line showing of environmental structures. Said descriptions only explain the broken line showing that corresponds to the parts of the center console; they do not account for the environmental structures that demonstrate states of usage.
For these reasons, the paragraph in the specification that reads:  
[The broken lines depict portions of center console for automobile that form no part of the claimed design; reproduction 1.1 is a front perspective view of the center console for automobile; reproduction 1.2 is a front view thereof; reproduction 1.3 is a back view thereof; reproduction 1.4 is a left view thereof where the right view is a mirror image; reproduction 1.5 is a top view thereof; reproduction 1.6 is a bottom view thereof; reproduction 1.7 is a reference view showing the use state in which the claimed design has been installed on the vehicle, and forms no part of the claimed design; reproduction 1.8 is a reference view showing the use state in which a mobile phone has been put on the middle of the upper display part and the lower armrest part, and forms no part of the claimed design; this design is for a center console for automobile installed between a driver's seat and a front passenger's seat of vehicles, and has a start/drive switch button at the middle of the upper display part and the lower armrest part; because wireless charger and smart link system are built in, as shown reproduction 1.8, if the user puts a mobile phone on it, it provides wireless charging and automatically connects the mobile phone to the car system, so the mobile phone screen can be used as a touch screen to control the vehicle.]
has been amended to read as follows:
-- The broken line showing portions of the CENTER CONSOLE FOR AUTOMOBILE do not form part of the claimed design. The broken line showings of the automobile interior and mobile phone device are provided for the purpose of illustrating environmental structures and also form no part of the claimed design. --
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at [INSERT EXAMINER’S EMAIL ADDRESS] to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
An Examiner’s amendment to the record has been stated. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.

/DARLINGTON LY/
Primary Examiner, Art Unit 2914